Citation Nr: 0415814	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  The record reflects that he died in October 2001.  The 
appellant in this matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The veteran's death certificate reflects that he died in 
October 2001 at the age of 79; his immediate cause of death 
was cardiorespiratory failure, with the antecedent cause 
reported as sepsis, secondary to an underlying cause of 
massive severe bilateral pneumonia.

4.  No competent and credible evidence of record attributes 
the veteran's fatal pneumonia to his period of active service 
decades earlier.  




CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by active service, nor did any disability 
incurred in or aggravated by active service substantially or 
materially contribute to his death.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA, such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to notice, after the appellant filed her claim in 
May 2002, the RO transmitted a VCAA notice letter to her in 
June 2002.  This letter advised the appellant of the VCAA's 
duties to notify and assist her in substantiating her claim, 
and advised her of the delegation of responsibility between 
VA and the appellant in obtaining information and evidence in 
support of her claim.

The June 2002 letter told the appellant that in order to 
establish entitlement to service connection for the cause of 
the veteran's death, there must be evidence of:  (1) the 
cause of death; (2) an injury, disease or other event in 
service; and 
(3) a relationship between the cause of death and the injury, 
disease, or event in service.  In conjunction with each of 
the three elements, the RO provided additional information 
concerning the type of evidence that was required to support 
each element, what steps it would take to obtain this 
evidence, and what evidence the appellant should provide.  
The RO further advised the appellant that in some cases, 
dependency and indemnity compensation may be paid to her if 
there was evidence to show that the veteran was continuously 
rated totally disabled due to service-connected conditions 
for a period of at least 10 years immediately preceding 
death, or if he was continuously rated totally disabled for a 
period of at least five years from the date of his discharge 
from service.    

In the June 2002 communication, the RO also advised the 
appellant that VA must make reasonable efforts to help her 
get evidence necessary to support her claim, and that the RO 
would help her get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO advised that the appellant must provide enough 
information about these records, to include signing any 
necessary release, so that VA would be able to request them 
from the person or agency who has the records.  The RO 
notified the appellant that it was still her responsibility, 
however, to support her claim with appropriate evidence.  The 
RO further indicated that it would assist the appellant by 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on her claim.  

The RO also told the appellant in June 2002 that it needed 
certain information or evidence from her, namely the 
veteran's terminal records of confinement at Western Leyte 
Provincial Hospital.  The appellant was advised to provide 
contact information, the dates of treatment, and release 
forms in the case of any private facilities.  She was 
requested to forward any copies of private medical treatment 
or other information or evidence in her possession to the RO.  
The RO informed the appellant that it had already received 
certain evidence in support of her claim (the veteran's death 
certificate).

The RO denied entitlement to service connection for the cause 
of the veteran's death in a January 2003 rating decision.  
This decision listed all evidence considered in support of 
the claim, including the veteran's service records, death 
certificate, and several private treatment reports.  The RO 
told the appellant that there was sufficient evidence of 
record to show the cause of the veteran's death, but that 
there was no evidence to indicate that it was related to any 
event of his active service.   

Then, in a statement of the case issued in May 2003, the RO 
again informed the appellant of the information and evidence 
needed to substantiate her claim.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO informed the appellant of the reasons for which 
her claim was denied, the evidence it considered in denying 
the claim, and the evidence the appellant still needed to 
submit in order to substantiate her claim.  The RO also 
provided the text of several VA laws and regulations 
pertinent to the claim, including the relevant VCAA statutory 
sections pertinent to the claim, including 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, as well as: 38 C.F.R. § 3.159 
(VA assistance in developing claims); 38 C.F.R. § 3.312 
(principles relating to cause of death claims); and 38 C.F.R. 
§ 3.303 (principles relating to service connection).  
38 C.F.R. Part 3 (2003).  In this statement of the case, the 
RO informed the appellant that the veteran was not shown to 
have been diagnosed or treated for the pneumonia that caused 
his death during service, and that the RO had not received 
any medical evidence from the widow that would support such a 
finding.  She was further advised that her assertion that the 
veteran first developed a cough during service that 
eventually led to his death was not supported by appropriate 
medical evidence, and so it would not suffice to support her 
claim.  

Then, in a supplemental statement of the case issued in 
August 2003, the RO noted that it had received a statement 
signed by N. Roa, M.D., noting that he had treated the 
veteran for pneumonia during World War II.  The RO advised 
the appellant that it had afforded Dr. Roa's statement little 
weight because it was not supported by any clinical findings.  
Accordingly, the RO indicated that the appellant's claim was 
still denied.  

In November 2003, as part of an informal conference conducted 
with the appellant, the RO provided her a second VCAA notice 
letter, replicating its original notice as provided in June 
2002.  In this communication, the RO told the appellant that 
it still needed her to provide or identify outstanding 
competent evidence showing continuous treatment of the 
veteran for sepsis and bilateral pneumonia from the time he 
was in service until the time of his death, and that actual 
medical records were required for this element of the claim.  
The RO again informed the appellant that it would assist her 
in obtaining this evidence if she provided the appropriate 
information and authorization.  The companion informal 
conference report noted the appellant's statement to the 
Decision Review Officer (DRO) that she had no additional 
evidence to submit at that time, and that she no longer 
desired a formal hearing at the RO.  

Then, in a February 2004 supplemental statement of the case, 
the RO again reviewed the evidence considered in support of 
the claim, and advised the appellant that her claim remained 
denied for lack of medical evidence demonstrating that the 
veteran's death was related to a disease that originated 
during his service and that continued to the time of his 
death.  The RO noted that the appellant's assertion that the 
veteran had to wear wet clothes in service, causing 
respiratory problems requiring treatment then and eventually 
leading to his death, would not support an allowance of her 
claim because there was still no medical evidence showing any 
such treatment. 

Finally, in a May 2004 letter, the RO informed the appellant 
that her claim was  ready for transfer to the Board.  This 
letter also advised the appellant of how she could then 
submit additional evidence to the Board, if necessary.

The above shows that, throughout the appeal, the appellant 
was notified as to the legal criteria governing her claim, 
the evidence needed to show entitlement to the benefits 
sought, how VA could and would help her obtain relevant 
records and/or a medical opinion if needed, and that she was 
ultimately responsible for providing evidence in support of 
her claim.  She was also repeatedly requested to provide any 
evidence she had in support of her claim.  

Furthermore, because the original VCAA notice in this case 
was provided to the appellant prior to the RO's initial 
determination, the timing of the notice also complies with 
the express requirements of the law as found by the Court in 
Pelegrini.  

The Board also observes that VA made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records, as well 
as all treatment records identified by the appellant as 
pertinent to this appeal.  The appellant has identified and 
provided certain private treatment records in support of the 
claim, dated near to the time of the veteran's death, as well 
as a couple of recent statements from Dr. Roa.  This evidence 
is now contained in the claims file.  

The Board recognizes that the appellant has requested that 
the RO undertake efforts to obtain Dr. Roa's testimony as he 
is unable to travel because of his age and health.  The Board 
observes that at her November 2003 informal conference, 
however, the appellant withdrew her own request for any 
formal local hearing before the DRO.  The Board further 
observes that the record already contains Dr. Roa's July 2003 
signed and witnessed certification and an October 2003 
statement authored by the appellant but apparently co-signed 
by Dr. Roa and "certified true and correct" by same.  The 
latter notes regular treatment of the veteran for pneumonia 
during the veteran's lifetime.  The Board thus notes that the 
nature of the statements already of record from Dr. Roa speak 
to exactly the type of information the appellant identifies 
as likely to be revealed by direct any testimony from Dr. 
Roa, and, that Dr. Roa has already sworn to the correctness 
and truthfulness of such information.  Insofar as Dr. Roa's 
statements have already been accepted as evidence in support 
of the appellant's appeal and will be considered by the Board 
herein, there is no need to obtain duplicative oral testimony 
from Dr. Roa in person.

Moreover, as the RO has already notified the appellant, the 
statements provided by Dr. Roa is not enough to substantiate 
her claim and to overcome other more probative evidence in 
the claims file.  The RO has already advised the appellant, 
as described earlier, that if she desires its assistance in 
obtaining treatment records from a private medical treatment 
provider, then she must complete and return the necessary 
forms, with all required identifying information and a signed 
release.  The appellant, however, has not done so for Dr. 
Roa, even though the RO advised her in its August 2003 
supplemental statement of the case that his statement 
averring that he treated the veteran during service, without 
any clinical evidence of record in support of that statement 
(i.e., his treatment records) would not suffice to support 
her claim.  The Board notes, however, that the appellant did 
complete the appropriate documentation for the RO in 
connection with other private medical reports now of record 
and considered herein.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added).  In this 
case, the RO did not obtain a medical opinion in support of 
the claim, and the Board finds that a medical opinion is not 
necessary at this time because there is no credible evidence 
of a chronicity of complaints, manifested symptomatology or 
treatment attributable to a disease that caused or 
contributed to the veteran's death, as originating from his 
period of active service.  Nor is there any credible evidence 
of record even suggesting a causal connection between his 
initial post-service diagnosis of (ultimately fatal) 
pneumonia and his period of active service.  As such, any VA 
medical opinion procured as to whether the fatal disease that 
caused the veteran's death was related to his active service 
would necessarily be speculative.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided" to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant in this matter, 
such that the record is now ready for review.

Applicable Law

The appellant essentially contends that the veteran first 
developed a respiratory ailment during his active service, 
and that this eventually led to his death from pneumonia over 
50 years later.  When a veteran dies of a service-connected 
disability, the veteran's surviving spouse may be eligible 
for dependency and indemnity compensation benefits.  
38 U.S.C.A. § 1310.  

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same VA statutory and 
regulatory provisions generally governing determinations of 
service connection.  A service-connected disability is one 
that was contracted in the line of duty, and incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, when the disease at issue is 
manifested to a compensable degree in the applicable time 
frame after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to a veteran's death, it must be shown that it: 
(1) contributed substantially or materially to death; (2) 
combined to cause death; or (3) aided or lent assistance to 
the production of death.  It is not sufficient to show that a 
service-connected disability casually shared in producing 
death, but rather that there was a causal connection.  38 
C.F.R. §§ 3.312(b), (c).

Analysis

The Board observes that the veteran was not service-connected 
for any disability during his lifetime.  Consideration herein 
will nevertheless be given to whether his death was related 
to any incident, injury or disease of active service.  

The veteran's death certificate shows that he died of 
cardiorespiratory failure, resulting from sepsis secondary to 
massive severe bilateral pneumonia. 

The appellant avers that the veteran was repeatedly forced to 
wear wet clothes during service, and that this condition 
caused him to suffer from respiratory problems that required 
treatment in service.  The Board notes that an August 1943 
service medical examination record reported no problems with 
the veteran's respiratory system, and listed him physically 
qualified for service.  
A September 1945 medical examination report also classified 
the veteran's respiratory system as normal.  Moreover, an 
Affidavit for Philippine Army Personnel, signed by the 
veteran in February 1946, shows that he did not report any 
respiratory problems under the portion of the Affidavit that 
asked for a chronological record of wounds and illness 
incurred by the veteran during his service.  In fact, there 
is no competent medical evidence contained in the claims file 
of any respiratory problems experienced by the veteran until 
approximately September 2001, the month prior to his death.  
To that end, the record contains competent private medical 
reports from two hospitals, detailing the veteran's treatment 
for and eventual death from pneumonia.  These reports do not 
make any reference to the origin of this condition, or even 
suggest that it first developed in or was related to the 
veteran's active service in the mid-1940's.

The Board acknowledges that the file also contains a July 
2003 "Certification" from Dr. Roa.  The statement reads: 
"This is to certify that I am attending physician of the 
deceased (veteran), who was suffering a disease of pneumonia.  
During his lifetime, I have personally examined the deceased 
regularly, even during the time of his services as an 
Intelligence Officer of the World War II, and have found a 
disease of pneumonia."  There is also an October 2003 
statement from the appellant, apparently co-signed by Dr. 
Roa, where she states that the veteran was free from 
cardiorespiratory problems at the time of his entry into 
service, but that during service, he was exposed to cold 
weather, and developed a cough and difficulty breathing, as 
well as back pain.  She further stated that after service, 
the veteran sought treatment for pneumonia with Dr. Roa, the 
family's attending physician, and that he continued to be 
treated for this problem on and off until his death.  

The Board finds that Dr. Roa's statements have no probative 
value because of their conclusionary basis, unsupported by 
any clinical documentation of treatment of the veteran for 
respiratory illness during his lifetime by Dr. Roa or any 
other medical professional, and also because they are 
inconsistent with the remaining evidence of record.  In 
arriving at the above conclusion, the Board has carefully 
considered the appellant's contentions and all of the 
evidence of record, including statements made by the veteran 
during his lifetime.  

First, the Board emphasizes that there is no competent 
medical evidence of record documenting any complaints, 
symptoms, treatment or diagnosis of any respiratory disorder 
until September 2001, over 50 years after the veteran's 
period of active service, and only a month prior to his 
death.  

Second, while the Board recognizes that Dr. Roa, in his 2003 
statements, asserts that he treated the veteran for pneumonia 
all the way back to his service, the Board has found this 
assertion, at a maximum, to be based solely upon the doctor's 
memory, and unsubstantiated by any supportive medical 
documentation of record.  

Third, the Board further observes that Dr. Roa's statement 
that he treated the veteran for pneumonia during active 
service is in fact contrary to the veteran's own 
contemporaneous written acknowledgement in February 1946 that 
he experienced no illness whatsoever during service, and is 
also contrary to the clinical findings of record from that 
time as noted in his service medical examination reports.  

For the above reasons the Board therefore finds that Dr. 
Roa's statements lack credibility.  Accordingly, these 
statements, without any supporting clinical documentation, 
are insufficient to establish service connection for the 
cause of the veteran's death.  

The Board also finds that the appellant's statements, 
averring that the veteran first developed and was treated for 
respiratory problems in service, and that he was treated for 
diagnosed pneumonia on a regular basis from the time he left 
service up until the time of his death, cannot be considered 
as credible and competent evidence in support of the claim.  
Not only are they too inconsistent with statements made by 
the veteran at service discharge, but, in any case, service 
connection may not be predicated on lay assertions of medical 
causation or medical diagnosis.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, in light of a lack of credible and competent 
medical evidence demonstrating that the veteran developed a 
chronic respiratory disorder in service, and only medical 
evidence of clinical treatment for a respiratory disorder 
within the month prior to his death from pneumonia, as well 
as a lack of any evidence to establish that his fatal disease 
process of pneumonia was in any way related to his service, 
the Board finds that the appellant's claim for service 
connection for the cause of the veteran's death must fail.  

The Board has considered the benefit of the doubt rule here, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



